Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered January 5, 2000, convicting defendant upon her plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree and was sentenced as a second felony offender to a determinate term of seven years’ imprisonment and five years of postrelease supervision. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the superior court information and was sentenced in accordance with the statutory requirements and joint recommendation of defendant’s attorney and the prosecutor. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.